                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                 4:97CR3002
                                         )
             v.                          )
                                         )
JIMMIE C. JOHNSON,                       )                   ORDER
                                         )
                   Defendant.            )
                                         )

      I have received a motion under the First Step Act from the defendant (filing no.
250). With that in mind,

      IT IS ORDERED that:

      (1)    The Federal Public Defender is appointed to represent Jimmie C.
             Johnson regarding the motion filed on April 2, 2019.

      (2)    The Clerk shall provide Federal Public Defender David Stickman,
             Supervisory AUSA John Higgins and USPO Kelly Nelson with a copy
             of this order and the defendant’s motion.

      (3)    No later than April 30, 2019, counsel for the government and counsel for
             the defendant shall advise me regarding their positions respecting the
             motion.

      DATED this 9th day of April, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
